Citation Nr: 1146571	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-47 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder or staph infection, claimed as MRSA.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for coronary artery disease, claimed as chest pains.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee, status post lateral meniscectomy.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee disorder and entitlement to higher ratings for the Veteran's right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran's accredited representative withdrew from appeal the claim for service connection for a skin disability, claimed as MRSA.

2.  In a decision dated July 1993, the RO denied the Veteran's claim of service connection for hypertension.  The Veteran did not appeal this determination, and it became final.

3.  Evidence associated with the claims file since the July 1993 decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.

4.  Any current right ankle disorder is unrelated to service or to a disease or injury of service origin.

5.  Any current left ankle disorder is unrelated to service or to a disease or injury of service origin.

6.  Any current coronary artery disease is unrelated to service or to a disease or injury of service origin.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a skin disorder, claimed as MRSA, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a right ankle disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for a left ankle disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for coronary artery disease have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2011).

At the August 2011 hearing, the Veteran's accredited representative VA indicated that the Veteran wished to withdraw from appeal the matter of the claim for service connection for a skin disorder, claimed as MRSA.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in May 2008 and January 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the May 2008 letter provided the Veteran with notice in accordance with Kent.  As these letters were sent prior to the September 2008 and March 2009 initial adjudications of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his current claims for service connection for bilateral ankle disorders and coronary artery disease.  However, as discussed below, there is no competent and credible evidence that suggests a link between any current diagnosis of a bilateral ankle disorder or coronary artery disease and the Veteran's active duty service.  The Veteran's statements regarding a continuity of symptomatology have been contradictory and thus not credible.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of coronary artery disease; the one documented instance of chest pain in September 1976 did not result in a medical diagnosis of a chronic disorder.  The service treatment records are also completely negative for any diagnoses of a disorder of either ankle; the one documented instance of right ankle swelling in July 1976 did not result in a medical diagnosis of a chronic disorder.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

The Veteran has asserted that his service treatment records are incomplete.  During his August 2011 Board hearing, he indicated that some of his service treatment records were missing.  He said that earlier when he had requested a copy of his records, he received a note indicating that they had been destroyed in a fire.

A careful review of the claims file shows that the Veteran originally filed a VA disability claim in February 1993.  At that time, the Veteran's service treatment records were obtained and associated with the claims file.  The VA Records Processing Center gave no indication that any of the Veteran's service treatment records were missing.

However, within the claims file is a copy of a Certification of Military Service.  On this certificate is a handwritten note which reads "DD 214 requested from rec ctr lost there in fire - atch was rec'd."  The Board notes that this certificate was not furnished to the RO by the National Personnel Records Center (NPRC).  This certificate was independently submitted to the RO by the Veteran's prior accredited representative in February 1993.  As this paper was submitted by an accredited representative and not by a government agency, it is unclear who wrote the note and which record center is being referred to.

There is no further evidence to show that part of the Veteran's service treatment records have disappeared.  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Mindenhall v. Brown, 7 Vet. App. 271   (1994).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The handwritten note mentioned above does not provide the necessary clear evidence, as it does not specify which records center was affected by fire.

The NPRC is the official repository for service treatment records.  In 1973, a fire occurred at the NPRC.  This is the only fire at NPRC of record during which files were destroyed.  As the Veteran  was on active duty from February 1974 to February 1977, his service records were created after the 1973 fire at NPRC, and thus could not have been destroyed in the 1973 fire.  Under the presumption of regularity, the Board finds that the copy of the Veteran's service treatment records furnished by NPRC is complete.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Hypertension

In a July 1993 rating decision, the RO determined that service connection was not warranted for hypertension.  At that time, the evidence consisted primarily of the Veteran's service treatment records, a VA examination report, and the Veteran's assertions.

The RO determined that service connection was not warranted for hypertension as the evidence failed to show that hypertension was incurred in service or had its onset within the presumptive period from separation from active duty.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the July 1993 rating decision includes VA treatment records, private treatment records, records from the Social Security Administration (SSA), additional statements from the Veteran, and the transcript from the Veteran's August 2011 Board hearing.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the July 1993 rating decision and does not constitute new and material evidence.

All of the statements from the Veteran reiterate his assertion that his hypertension began while he was on active duty.  As such, these statements merely reiterate contentions that were previously considered by the RO in the July 1993 rating decision.  The Veteran has submitted an additional copy of a service treatment record from September 1976 that he feels constitutes new and material evidence; however, this service treatment record was already of record and previously considered by the RO in the July 1993 rating decision.  The more recent treatment records from VA, private facilities, and the SSA recount the Veteran's history of treatment for hypertension, but none of them give any indication that the Veteran's hypertension was incurred in service or had its onset within the presumptive period from separation from active duty.  As such, they do not relate to the reason for prior denial of the claim and are thus not material.

In sum, the Board finds the evidence added to the claims file since the July 1993 rating decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's current hypertension was incurred in service or had its onset within the presumptive period from separation from active duty, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports devoid of a nexus between his current hypertension and his active duty.  Again, the Veteran has provided additional copies of his service treatment records, but they are merely copies of records that were previously considered in the July 1993 decision.

As the information provided in support of the application to reopen the claim for service connection for hypertension does not include new and material evidence, the appeal as to this issue must be denied.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Bilateral Ankle Disorders

According to the service treatment records, in July 1976, the Veteran was seen by a service examiner for swelling of the ankle.  After performing an examination, the examiner wrote that the ankle was normal.  The January 1977 separation examination report is negative for any signs, symptoms, or diagnoses of a disorder of either ankle.

A private treatment record from November 1994 reflects that the Veteran suffered from a motorcycle injury in the early 1980s that required multiple surgeries for an open tibial fracture.  An X-ray revealed mild degenerative changes of the right ankle.

Additional private treatment records from April and July 1997 contain the Veteran's complaints of ankle pain.  An X-ray taken in July 1997 revealed degenerative joint changes in the left ankle.  The treatment record also notes that at one point, the Veteran reported no history of trauma, and at another point, he reported having an ankle fracture in the past.

A July 2001 letter from M.E.C., M.D., F.A.C.P., reflects that the Veteran had evidence of old healed distal tibial and fibular fractures of the right ankle.

On VA general medical examination in April 2003, the Veteran reported having several softball injuries in the 1990s which included sprained ankles.  The examiner recorded the Veteran's history of being in a post-service motorcycle accident and having a right tibia-fibula compound fracture.  It was noted that the Veteran had also been involved in another motor vehicle accident in which he hit a tree and had to crawl through the T-top.  After leaving active duty, the Veteran worked as a firefighter.  The examiner observed a varus deformity of the right ankle secondary to the prior tibia-fibula fracture.  The examiner opined that it was more likely than not the Veteran's current symptoms are related to the motorcycle accident and to his systemic rheumatologic disorder which are both not related to nor exacerbated by his military service.

Additional private and VA treatment records from 2001 through 2006 contain the Veteran's complaints of ankle pain.

During the Veteran's August 2011 Board hearing, the Veteran said that he first hurt his ankles in basic training.  He said that he was involved in a competition and blew out his ankles and knee while he was running.  He said that he went to the service doctors and was told that he had degenerative joint disease.  He said that he was seen by doctors for his ankles the entire time he was on active duty.

Based on a review of the evidence, the Board finds that service connection is not warranted for a disorder of either ankle.

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  His statements are competent regarding the Veteran's experiencing ankle pain, as those symptoms are readily identifiable through casual observation.  However, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  In this case, the Board notes that while the Veteran presently asserts that he has had a disorder of both ankles since his active duty, he indicated to a private examiner in July 1997 both that he had no prior history of trauma and also that he had an ankle fracture in the past.  As the Veteran's various assertions have been contradictory, the Board finds his statements to not be credible.  The Board additionally notes that a VA examiner opined in April 2003 that it was more likely than not the Veteran's current symptoms are related to his prior motorcycle accident and to his systemic rheumatologic disorder which are both not related to nor exacerbated by his military service.  As this report was created by a trained medical professional in the course of impartially reporting medical findings in the course of his duties, the Board finds that the April 2003 VA examination report outweigh the Veteran's contentions.

The Board has considered the Veteran's contention that a July 1976 service treatment record shows that he was diagnosed with degenerative joint disease of the ankles.  However, the medical records do not support the Veteran's contention.  A careful examination of the July 1976 service treatment record shows that while the Veteran complained of ankle swelling, objective medical examination resulted in a normal examination.  Also, while the Veteran presently contends that he received treatment for his ankles by service doctors throughout his time on active duty, the service medical records reflect only the single examination for ankle swelling.  Other service treatment records reference treatment for the Veteran's right knee, not for his ankles.  For the same reasons mentioned above, the Board finds that the medical records outweigh the Veteran's contentions regarding his ankles.

The evidence of record clearly establishes that the Veteran has degenerative joint disease of both ankles, as reflected by the current diagnoses of record.  However, the record simply fails to establish that these disorders are medically related to any incident of service.  None of the medical records reflecting diagnoses of degenerative joint disease of each ankle indicate that either of these disorders is at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Coronary Artery Disease

A copy of a service treatment record from September 1976 reflects that the Veteran complained of chest pains in his left side.  The examiner observed a mild palpable tenderness over the left side of the Veteran's anterior chest.  It was noted that the heart sounds were within normal limits, and a chest X-ray was within normal limits.  The January 1977 separation examination report reflects that the Veteran had a normal heart and vascular system.

A private X-ray taken in May 1996 revealed no active chest disease.  Another radiology report from September 1996 reflects no radiographic evidence of acute cardiopulmonary disease.

In February 2001, M.E.C., M.D., F.A.C.P. wrote that the Veteran's additional medical problems included angina.  Dr. C. indicated in March 2001 that the Veteran did not have any symptoms to suggest active angina, and a coronary angiogram did not show any significant obstructive disease.  In April 2001, Dr. C. stated that the Veteran had coronary artery disease.

An October 2006 VA treatment record indicates that the Veteran had coronary artery disease.

During his August 2011 Board hearing, the Veteran recalled being treated for chest pains while on active duty in 1976.  He recalled being told that he had high blood pressure.  He felt that his coronary artery disease began while he was on active duty and had continued since that time.

Based on a review of the evidence, the Board finds that service connection is not warranted for coronary artery disease.

As mentioned above, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe.  However, in this particular case, the Veteran is offering his opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves coronary artery disease.  As such, it involves a complex medical situation.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

The Board has considered the Veteran's contention that a September 1976 service treatment record shows that he was diagnosed with a heart disease.  However, the medical records do not support the Veteran's contention.  A careful examination of the September 1976 service treatment record shows that while the Veteran complained of left-sided chest pain, objective medical examination resulted in a normal examination.  Also, while the Veteran presently contends that he received treatment for his heart by service doctors throughout his time on active duty, the service medical records reflect only the single examination for chest pain.  For the same reasons mentioned above, the Board finds that the medical records outweigh the Veteran's contentions regarding his claimed heart disease.

The Board additionally notes that while the Veteran has asserted that he has suffered from heart disease from the time he left active duty, X-ray reports from May 1996 and September 1996 are negative for cardio disease.  The first medical documentation of coronary artery disease of record appears in 2001.  Thus, the medical evidence of record does not support the Veteran's contentions.

As with the Veteran's claims for service connection for a disorder of each ankle, the evidence of record clearly establishes that the Veteran has coronary artery disease, as reflected by the current diagnoses of record.  However, the record simply fails to establish that this disorder is medically related to any incident of service.  None of the medical records reflecting a diagnosis of coronary artery disease indicates that this disorder is at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Conclusion

In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claims and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for hypertension; the appeal is denied.

The appeal as to entitlement to service connection for a skin disorder, claimed as MRSA, is dismissed.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for coronary artery disease, claimed as chest pains, is denied.



REMAND

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for service connection for a left knee disorder, the Board notes that the Veteran was afforded a VA examination in February 2009.  The examiner opined that it was less likely as not that the Veteran's current left knee disorder was caused by or a result of his service-connected right knee disorder.  However, the examiner offered no opinion regarding whether or not the Veteran's left knee disorder was aggravated by his service connected right knee disorder.

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board finds that the Veteran should be afforded a new VA examination for an opinion regarding aggravation of the left knee disorder by the service-connected right knee disorder.

Concerning the claim for an increased disability rating for the Veteran's right knee disorder, in his August 2011 Board hearing, the Veteran essentially asserted that his right knee disorders had worsened in severity since his prior VA examination.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's credible assertions and history of knee surgeries, the Board finds that the Veteran should be afforded a new VA examination in connection with his claims for higher ratings for his right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right and left knee disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records  and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the etiology of his left knee disability and the current severity of his service-connected right knee disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected right knee disabilities, to include range of motion findings, evidence of instability or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

c.  After reviewing the claims file and examining the Veteran, the examiner must provide an opinion as to whether there is at least a 50 percent probability or greater that he has a left knee disorder which had its onset in service or is otherwise related to service.

If the examiner determines that the Veteran has a left knee disorder that did not which had its onset in service or is otherwise related to service, he should offer an opinion as to whether there is at least a 50 percent probability or greater that the Veteran's left knee disorder is aggravated by any of his currently service-connected disabilities.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

e. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be taken.  

5.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claims for service connection for a left knee disorder and for higher ratings for his service-connected right knee disorders based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


